DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw thread being an external thread formed on the outside of the socket neck, onto which an internal thread formed on the inside of the outer ring part of the screw ring can be screwed (claim 3); the annular seal being triangular or wedge shaped (claim 7); and the latch lug (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: 
Proper title headings are missing.  
The specification recites “according to the preamble of claim 1” and “[t]his task is solved by the invention stated in claim 1”. However, the specification is intended to support and breathe life into the claims and not vice versa.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 14 recites “the thread between the screw ring and the socket neck is provided with a latching lug which prevents the screw ring (8) from being unintentionally unscrewed from the screw thread (5) of the first pipe (1)”. However, the original disclosure fails to support such claim language. The original disclosure is completely silent in regards to the socket neck being provided with a latching lug. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in particular plastic pipe for wastewater lines”; however, it is not clear to the Examiner what this means.
Claim 1 recites the limitation "the front edge", claim 2 recites the limitations "the inside of the socket neck", “the outside of the inner ring part”, “the inner diameter of the outer ring part” and “the outer diameter of the socket; claim 3 recites the limitations "the outside of the socket neck", “the inside of the outer ring part” and “the diameter of the outer ring part”; claim 6 recites the limitations "the rear edge" and “the direction”; claim 8 recites the limitations "the opposite side", “the bead base” and “the adjacent side”; claim 11 recites the limitation "the surface"; claim 13 recites the limitation "the connecting state"; and claim 16 recites the limitation "the outer diameter".  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 recites “its”; however, it is not clear to the Examiner exact what “its” is referencing.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3986731, DeHoff.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, DeHoff discloses a pipe, in particular plastic pipe for wastewater lines, which has at least one socket end (10) which is provided with an annular bead (17) and a socket neck (40, 42) and forms a first pipe, into the socket end of which the spigot end of a second pipe or shaped part (14) can be inserted and removed again, and in which an elastic annular seal (50) is inserted into the annular bead, characterized in that the socket neck of the pipe is provided with a screw thread, onto which a screw ring (62) can be screwed, the screw ring containing an inner ring part (near 70) and an outer ring part (84, 86), between which an annular gap is formed, and the ring parts are connected via a ring base facing away from the annular bead, the front edge of the inner ring part, when the screw ring is screwed onto the screw thread, compressing the annular seal inserted into the annular bead and arresting the spigot end of the second pipe or shaped part in the first pipe.
	In regards to claim 2, in Figures 1-2 and paragraphs detailing said figures, DeHoff discloses the screw thread is an internal thread formed on the inside of the 
	In regards to claim 5, in Figures 1-2 and paragraphs detailing said figures, DeHoff discloses the annular seal is oval in cross-section (any convenient cross section).
In regards to claim 8, in Figures 1-2 and paragraphs detailing said figures, DeHoff discloses said annular seal inserted into the annular bead, characterized in that the opposite side of the annular seal is arranged in the bead base of the annular bead and the adjacent side is directed towards the front edge of the inner ring part.
In regards to claim 12, in Figures 1-2 and paragraphs detailing said figures, DeHoff discloses the axial length of the outer ring part has an axial length dimensioned such that the a front edge of the outer ring part is guided to an outer rear flank of the annular bead when the screw ring is screwed onto the socket neck.
In regards to claim 15, in Figures 1-2 and paragraphs detailing said figures, DeHoff discloses the screw ring is provided with an outer profiling.
In regards to claim 16, in Figures 1-2 and paragraphs detailing said figures, DeHoff discloses the outer diameter of the screw ring corresponds to the outer diameter of the annular bead.

7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3712647, Stecher.
In regards to claim 7, in Figure 3c and paragraphs detailing said figure, Stecher discloses the annular seal (19”) is of triangular or wedge shape in cross- section, its adjacent side running radially to the sealing ring axis and its opposite side running parallel to the sealing ring axis in the bead base.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679